


109 HR 6219 IH: Toxic Right-to-Know Protection

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6219
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Pallone (for
			 himself, Ms. Solis,
			 Mr. Allen,
			 Ms. Berkley,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Cardin,
			 Mr. Cummings,
			 Ms. DeGette,
			 Mr. Doggett,
			 Mr. Engel,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Honda, Mr.
			 Jackson of Illinois, Ms. Jackson-Lee
			 of Texas, Mr. Kucinich,
			 Ms. Lee, Mr. Levin, Mr. Lewis
			 of Georgia, Mr. Lynch,
			 Mrs. Maloney,
			 Mr. Markey,
			 Ms. Matsui,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Meehan,
			 Mr. George Miller of California,
			 Mr. Moran of Virginia,
			 Mr. Nadler,
			 Mr. Owens,
			 Mr. Payne,
			 Mr. Sabo, Ms. Linda T. Sánchez of California,
			 Mr. Sanders,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Ms. Schwartz of Pennsylvania,
			 Mr. Serrano,
			 Mr. Waxman,
			 Ms. Woolsey,
			 Mr. Wexler,
			 Mr. Conyers,
			 Ms. McCollum of Minnesota,
			 Mr. Ackerman,
			 Mr. Stark,
			 Mr. Inslee,
			 Mr. Fattah,
			 Mr. Jefferson, and
			 Mr. Berman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Emergency Planning and Community
		  Right-to-Know Act of 1986 to strike a provision relating to modifications in
		  reporting frequency.
	
	
		1.Short titleThis Act may be cited as the
			 Toxic Right-to-Know Protection
			 Act.
		2.Modifications in
			 reporting frequencySection
			 313 of the Emergency Planning and Community Right-to-Know Act of 1986 (42
			 U.S.C. 11023) is amended—
			(1)by striking
			 subsection (i); and
			(2)by
			 redesignating subsections (j) through (l) as subsections (i) through (k),
			 respectively.
			3.Requirements
			 relating to toxic release inventory
			(a)Form A
			 certification statementNotwithstanding any other provision of
			 law—
				(1)the Administrator of the Environmental
			 Protection Agency (referred to in this section as the
			 Administrator) shall establish the eligibility threshold regarding
			 the use of a form A certification statement under the toxic release inventory
			 program established under the Emergency Planning and Community Right-to-Know
			 Act of 1986 (42 U.S.C. 11001 et seq.) at not greater than 500 pounds for
			 nonpersistent bioaccumulative and toxic chemicals; and
				(2)the use of a form
			 A certification statement described in paragraph (1), or any equivalent
			 successor thereto, shall be prohibited with respect to any chemical identified
			 by the Administrator as a chemical of special concern under section 372.28 of
			 title 40, Code of Federal Regulations (or a successor regulation).
				(b)Revision of
			 requirementsNotwithstanding any other provision of law, the
			 Administrator shall not implement the proposed rule of the Administrator dated
			 October 4, 2005 (70 Fed. Reg. 57822), to revise requirements under the toxic
			 release inventory program described in subsection (a)(1).
			
